            Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 1 of 11



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

ANGIE HRADIL, ON BEHALF OF                         §
HERSELF AND ALL OTHERS                             §
SIMILARLY SITUATED,                                §
                                                   §
              Plaintiffs,                          §
                                                   §       Civ. No. 5:19-cv-102
V.                                                 §
                                                   §       JURY DEMANDED
PETROLEUM WHOLESALE, L.P., &                       §
SUNMART, INC.,                                     §
                                                   §
              Defendants.                          §

                            PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiff Angie Hradil (individually, “Hradil”), on behalf of herself and all others

similarly situated (collectively, “Plaintiffs”), files this Original Complaint against Petroleum

Wholesale, L.P. & Sunmart, Inc. (collectively, “Defendants”), and would show as follows:

                              I.    PRELIMINARY STATEMENT

       1.     This lawsuit seeks damages against Defendants for violations of the Fair Labor

Standards Act (“FLSA”), as amended (29 U.S.C. § 201- et. seq.). Specifically, Plaintiffs allege

that Defendants violated the FLSA by misclassifying their Assistant Store Managers and Store

Managers as exempt from overtime and therefore failing to pay Assistant Managers and

Managers minimum wage and overtime for all hours worked. Plaintiffs seek to certify this matter

as a collective action under the FLSA. Plaintiffs also seek to recover unpaid minimum wages,

unpaid overtime wages, statutory liquidated damages, and attorneys’ fees.

                                       II.    PARTIES

       2.     Plaintiff Angie Hradil is an individual residing in Marion, Texas. Hradil is a

former Assistant Store Manager and Store Manager for Defendants.
                                               1
            Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 2 of 11



       3.     Defendant Petroleum Wholesale, L.P. (“Petroleum Wholesale”) is a domestic

limited partnership doing business in the State of Texas. This Defendant can be served with

process by serving its registered agent for service of process, John W Cook, at 8550 Technology

Forest Place, The Woodlands, Texas 77381.

       4.     Defendant Sunmart, Inc. (“Sunmart”) is a company doing business in the State of

Texas. This Defendant can be served with process by serving its registered agent for service of

process, Ryan Edone, at 8550 Technology Forest Place, The Woodlands, Texas 77381.

       5.     At all times during Plaintiffs’ employment, Defendants were joint employers of

Hradil and the putative class members under 29 C.F.R. § 791.2.

                           III.    JURISDICTION AND VENUE

       6.     This Court has jurisdiction pursuant to 28 U.SC. §§ 1331 and 1345, and § 16(b) of

the FLSA, 29 U.S.C. § 216(b), which provides, “An action to recover liability prescribed in

either of the preceding sentences may be maintained against any employer . . . in any federal or

state court of competent jurisdiction by any one or more employees for and on behalf of himself

and themselves and other employees similarly situated.”

       7.     Venue is proper pursuant to 28 U.S.C. § 1391 (b) because a substantial part of the

events or omissions giving rise to the claim occurred in this District. Specifically, Defendants

employed Hradil and other members of the putative class in Schertz, Texas.

                                   IV.    ALLEGATIONS

       8.     At all times hereinafter mentioned, Defendants have been enterprises within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r), in that Defendants have been, though

operation or common control, engaged in the performance of related activities for a common

business purpose.

                                               2
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 3 of 11



       9.      At all times hereinafter mentioned, Defendants have been enterprises engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1)(A)

of the FLSA, 29 U.S.C. § 203(s)(1)(A), in that it has employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

it has an annual gross volume of sales made or business done of not less than $500,000.

       10.     According to its website, Petroleum Wholesale, L.P. is a privately owned motor

fuel distributor in business since 1973. Headquartered in The Woodlands, TX with a western

division office in Salt Lake City, UT, the company conducts business across nine states in the

western United States. Petroleum Wholesale’s convenience store chain, Sunmart, operates its fuel

business under many names, including Exxon, Mobil, Chevron, Texaco and Conoco.

       11.     At all times hereinafter mentioned, Plaintiff and all others similarly situated were

individual employees engaged in commerce or in the production of goods for commerce as

required by 29 U.S.C. §§ 206-207.

       12.     Hradil worked for Defendants from approximately December 2014 to January

2019. She worked as a Sales Associate from December 26, 2014 until January 25, 2015, when

she was promoted to Assistant Store Manager. In approximately January 2018, she was

promoted again to Store Manager. At all times, she worked at SunMart store number 120,

located at Exit 593 on Interstate 10.

       13.     As Sales Associate, Hradil was paid $8.50 per hour for all hours worked, plus

overtime if she worked more than forty hours per week.

       14.     As Sales Associate, Hradil performed the following job duties: helping customers,

cashier duties, cleaning the store, cleaning the restrooms, and stocking shelves.

                                                 3
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 4 of 11



       15.     As Assistant Store Manager, Hradil was originally paid $500.00 per week, with

occasional pay increases. By January 2018, she was earning $565.00 per week. She did not

receive additional compensation for any work performed over forty hours per week, with one

exception described below. However, she did earn quarterly, non-discretionary bonuses

calculated based on set criteria including the location’s payroll costs, secret shopper results,

audits, and “shrinkage,” which is the amount of the loss of inventory that can be attributed to

factors like theft, administrative error, vendor fraud, damage in transit or in store, and cashier

errors that benefit the customer.

       16.     As Assistant Store Manager, Hradil performed the same duties she did as Sales

Associate: helping customers, cashier duties, cleaning the store, cleaning the restrooms, and

stocking shelves. In fact, she spent approximately 90% of her time performing the exact same

duties she performed as Sales Associate. In addition to these duties, Hradil spent less than one

hour per day performing additional routine data collecting and recording tasks, including

conducting fuel readings and counting the registers and deposits. The vast majority of the time,

Hradil was alone at the store and did not direct the work of any other employees. Hradil did not

have authority to spend money or to make decisions related to issues of importance.

       17.     As Store Manager, Hradil was originally paid $615.36 per week, with a later pay

increase to $670.00. She did not receive additional compensation for any work performed over

forty hours per week. However, she did earn quarterly, non-discretionary bonuses calculated

based on set criteria including the location’s payroll costs, secret shopper results, audits, and

“shrinkage,” which is the amount of the loss of inventory that can be attributed to factors like

theft, administrative error, vendor fraud, damage in transit or in store, and cashier errors that

benefit the customer.

                                                4
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 5 of 11



       18.     As Store Manager, Hradil performed the same duties she did as Sales Associate

and Assistant Store Manager.

       19.     As both Assistant Store Manager and Store Manager, Hradil regularly worked in

excess of forty (40) hours per week in order to staff the store, which was open twenty-four hours

a day, seven days per week.

       20.     On or about the weekend of April 7, 2017, for example, Hradil was forced to

work approximately seventy hours straight, by herself, without any assistance. After she

informed Defendants of her working conditions, they paid her minimum wage for approximately

70 hours of work on top of her weekly salary. This is the only occasion on which Defendants

compensated Hradil for her extra work.

       21.     Since that weekend, Hradil began keeping careful, contemporaneous records of

the time she spent working for Defendants. She recorded the time she arrived at work each day

and the time she left. On average, based on those records, she worked over seventy-five hours

per week, and occasionally she even worked over ninety hours per week.

       22.     Based on these hours worked, Hradil was routinely and regular denied both

minimum wages of $7.25 per hour and overtime for all hours worked.

       23.     Hradil resigned from her employment with Defendants in January 2019.

       24.     Over the four years Hradil worked for Defendants, she encountered other

Assistant Store Managers and Store Managers at other locations. Due to a centralized, company-

wide policy, pattern and/or practice, Defendants internally classified all of their Assistant Store

Managers and Store Managers as exempt from overtime. On information and belief, Defendants

pay all Assistant Store Managers and Store Managers a weekly salary plus quarterly bonus and

do not pay overtime. On information and belief, all Assistant Store Managers and Store

                                                5
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 6 of 11



Managers perform similar duties to Hradil and spent a similarly small portion of their day

performing non-Sales Associate duties. On information and belief, all Assistant Store Managers

and Store Managers regularly work in excess of forty hours per week.

       25.     Defendants were aware that Hradil and all others similarly situated regularly

worked in excess of forty (40) hours per workweek. In fact, when Hradil was promoted to

Assistant Store Manager, her supervisor wrote on her job description, “50 hours minimum/wk. 5

½ days/wk. Holidays Yes. On call 24 hours, 7 Days A Week.” (emphasis in original). The job

description also states that managers must “personally remain[] available to cover shifts in an

emergency situation to keep the location operational.”

       26.     Defendants were also aware that, because Hradil and all others similarly situated

worked so many hours each week, their adjusted regular rate of pay regularly dipped below

federal minimum wage of $7.25 per hour.

       27.     As a result, Defendants have unlawfully withheld minimum wages and overtime

compensation from its Assistant Store Managers and Store Managers, including Hradil.

       28.     Defendants also unlawfully failed to include Hradil and other Assistant Store

Managers and Store Managers’ non-discretionary bonuses in their regular rate for the purposes

of calculating overtime.

       29.     Defendants also failed to make, keep, and preserve accurate records with respect

to Hradil and other Assistant Store Managers and Store Managers, including hours worked each

workday and total hours worked each workweek, as required by 29 U.S.C. § 211(c), and

supporting federal regulations.

       30.     Defendants’ failure to pay minimum wages for all hours worked and to pay

properly calculated overtime for all hours worked over forty was willful and not in good faith.

                                                6
              Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 7 of 11



                                 V.     CAUSES OF ACTION

                 FIRST CAUSE OF ACTION: FLSA – MINIMUM WAGES

       31.     Plaintiffs incorporate by reference all the allegations made in the preceding

paragraphs.

       32.     Defendants have engaged in a pattern, policy, and practice of violating the FLSA,

as detailed above, by compensating Plaintiffs through a weekly salary that is not sufficient to

meet the minimum wage requirements of the Fair Labor Standards Act for all hours worked.

       33.     The minimum wage provisions set forth in the FLSA, 29 U.S.C. § 201 et. seq.,

and the supporting federal regulations, apply to Defendants and protect Plaintiffs and the putative

class members.

       34.     At all relevant times, Plaintiffs and the putative class members were employed by

an entity engaged in commerce within the meaning of 29 U.S.C. §§ 203(e), (m), and 206(a),

and/or they were engaged in commerce within the meaning of 29 U.S.C. §§ 203(e), (r), and (s).

       35.     At all relevant times, Plaintiffs and the putative class members were employees of

Defendants within the meaning of 29 U.S.C. § 203(e).

       36.     At all relevant times, Defendants have been an enterprise engaged in commerce

within the meaning of 29 U.S.C. §§ 203(e), (r), and (s).

       37.     At all relevant times, Defendants employed Plaintiffs and the putative class

members within the meaning of 29 U.S.C. § 203(g).

       38.     Defendants have engaged in a policy and/or practice of failing to pay Plaintiffs

and the putative class members the applicable minimum wage for all hours Defendants suffered

or permitted them to work.




                                                7
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 8 of 11



       39.     As a result of the minimum wage violations, Plaintiffs and the putative class

members have suffered damages in an amount to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs, and

other compensation pursuant to 29 U.S.C. § 216(b).

       40.     Defendants’ unlawful conduct has been willful and intentional. Defendants were

aware or should have been aware that the practices described herein are unlawful. Defendants

have not made a good faith effort to comply with the FLSA with respect to the compensation of

Plaintiffs and the putative class members.

       41.     Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       42.     Members of the putative class are entitled to collectively participate in this action

by choosing to “opt-in” and submitting written Consent to Join this action. 29 U.S.C. § 216(b).

               SECOND CAUSE OF ACTION: FLSA – OVERTIME WAGES

       43.     The preceding paragraphs are incorporated herein for all purposes.

       44.     The overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201 et. seq.,

and the supporting federal regulations, apply to Defendants and protect Plaintiff and the putative

class members.

       45.     Defendants misclassified Plaintiffs as exempt from overtime and failed to pay

Plaintiff and the putative class members overtime wages at time and a half of their regular rate

for hours that they worked over 40 hours in a work week.

       46.     As a result of Defendants’ unlawful acts, Plaintiff and the putative class members

have been deprived of overtime compensation in amounts to be determined at trial, and are




                                                 8
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 9 of 11



entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees,

costs, and other compensation pursuant to the FLSA.

       47.     Defendants’ unlawful conduct has been willful and intentional. Defendants were

aware or should have been aware that the practices described herein are unlawful. Defendants

have not made a good faith effort to comply with the FLSA with respect to the compensation of

Plaintiff and the putative class members.

       48.     Because Defendants’ violation of the FLSA has been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. § 255.

                 VI.     COLLECTIVE ACTION UNDER 29 U.S.C. § 216(b)

       49.     Pursuant to Section 16(b) of the FLSA, Hradil brings this Complaint as a

collective action, on behalf of herself and all persons similarly situated who consent to join this

litigation by filing a written consent with the Court and who also agree to be represented by

Plaintiff’s counsel, such persons making claims under the FLSA for the three years preceding the

filing of this Complaint or the filing with the Court of each such person’s written consent to

joinder until entry of judgment after trial.

       50.     Defendants have a common policy or scheme of classifying Sales Managers and

Assistant Sales Managers as exempt from overtime and not paying them time and one-half their

regular rate of pay for hours worked over forty per week. Defendants also have a common policy

or scheme of denying Sales Managers and Assistant Sales Managers the federally required

minimum wage for all hours worked. As a result of this common policy or scheme, Defendants

wrongfully denied Sales Managers and Assistant Sales Managers minimum wages for all hours

worked and properly calculated overtime for all hours worked in excess of forty in a workweek.

Therefore, the Court should certify a collective action of all current and former Sales Managers

                                                 9
             Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 10 of 11



and Assistant Sales Managers employed by Defendants at any time during the three years

preceding the filing of this Complaint.

       51.     Plaintiff is informed and believes, and based thereon, alleges that there are other

FLSA class members who could “opt-in” to this class, the actual number of FLSA class members

is readily ascertainable by a review of Defendants’ records through appropriate discovery, and

Plaintiff proposes to take proceedings in this action to have such persons notified of this

litigation and given an opportunity to file written consents to join this litigation.

                                      VII.    JURY DEMAND

       52.     Plaintiffs demand a trial by jury.

                                          VIII. PRAYER

       52.     Plaintiff prays for judgment against Defendants as follows:

       (a) actual damages for unpaid overtime wages under the Fair Labor Standards Act;

       (b) actual damages for unpaid minimum wages under the Fair Labor Standards Act;

       (c) liquidated damages as provided by the Fair Labor Standards Act;

       (d) reasonable attorney’s fees under the Fair Labor Standards Act;

       (e) pre-judgment and post-judgment interest as provided by law;

       (f) all costs of court;

       (g) certification of this matter as a collective action; and

       (h) any other relief to which Plaintiff is entitled.




                                                    10
Case 5:19-cv-00102 Document 1 Filed 02/05/19 Page 11 of 11



                          Respectfully submitted,


                          /s/ Lawrence Morales II_________
                          LAWRENCE MORALES II
                          State Bar No. 24051077
                          ALLISON S. HARTRY
                          State Bar No. 24083149
                          THE MORALES FIRM, P.C.
                          6243 IH-10 West, Suite 132
                          San Antonio, Texas 78201
                          Telephone No. (210) 225-0811
                          Facsimile No. (210) 225-0821
                          lawrence@themoralesfirm.com
                          ahartry@themoralesfirm.com

                          ATTORNEYS FOR PLAINTIFF




                            11
